IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51068
                         Summary Calendar



MICHAEL ANTHONY HORNE

                Plaintiff - Appellant

     v.

CITY OF SAN ANTONIO; ET AL

                Defendants

CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS,

                Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-98-CV-472-FB
                       --------------------
                         December 1, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Anthony Horne has appealed the district court’s

grant of summary judgment to the defendants in his 42 U.S.C.

§ 1983 civil rights action.   We   AFFIRM.   Horne argues that he

was arrested and detained in violation of his constitutional

rights due to the policies or customs of the defendants.

     A 42 U.S.C. § 1983 complaint against a municipality must

identify the policy, connect the policy to the municipality, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-51068
                                 -2-

show that the particular injury occurred because of the execution

of the policy.   Bennett v. City of Slidell, 728 F.2d 762, 767

(5th Cir. 1984)(en banc).   Our de novo review of the record

reveals that Horne has failed to meet his burden under Bennett.

Accordingly, the summary judgment on the merits of Horne’s claims

against the defendants is AFFIRMED.